*150OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the court on June 12, 1929, under the name Reuben V. Posner. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Referee.
The Referee sustained charges that respondent (1) was convicted of offering a false instrument for filing in the second degree, a class A misdemeanor, and that the underlying act involved moral turpitude, and (2) made false statements before a duly constituted Grand Jury.
After reviewing all of the evidence, we are in accord with the findings of the Referee. Accordingly, petitioner’s motion to confirm the Referee’s report is granted.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from further practice of law, and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Gulotta, P. J., Hopkins, Latham, Cohalan and Shapiro, JJ., concur.